Citation Nr: 1527321	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  09-15 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent, from April 20, 2011 to March 31, 2015, for degenerative disc disease (DDD), L5-S1.

2.  Entitlement to a disability rating in excess of 10 percent, after March 31, 2015, for DDD L5-S1.

3.  Whether the Regional Office's rating reduction from 20 percent to 10 percent disabling for service-connected DDD, L5-S1, effective March 31, 2015, was proper.

4.  Whether the Regional Office's rating reduction from 40 percent to 10 percent disabling for service-connected right lower lumbar radiculopathy, effective March 31, 2015, was proper.

5.  Whether the Regional Office's rating reduction from 40 percent to 10 percent disabling for service-connected left lower lumbar radiculopathy, effective March 31, 2015, was proper.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1980.

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2012 and January 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

This case was previously before the Board in March 2011 and September 2014 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

In May 2010, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

In a September 2014 decision, the Board denied the Veteran's claim for entitlement to a disability rating in excess of 20 percent, after April 20, 2011, for DDD, L5-S1.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (CAVC).  In a March 2015 Joint Motion, CAVC vacated the Boards denial and remanded this issue for further consideration.  The Board notes that in a January 2015 rating decision, the Veteran's DDD, L5-S1, was reduced from 20 percent to 10 percent, effective April 1, 2015.  The issue has been recharacterized to comport with the CAVC remand and the evidence of record.

The issues of entitlement to a disability rating in excess of 10 percent, after March 31, 2015, for DDD L5-S1, whether the Regional Office's rating reduction from 20 percent to 10 percent disabling for service-connected DDD, L5-S1, after March 31, 2015, was proper, whether the Regional Office's rating reduction from 40 percent to 10 percent disabling for service-connected right lower lumbar radiculopathy, after March 31, 2015, was proper, and whether the Regional Office's rating reduction from 40 percent to 10 percent disabling for service-connected left lower lumbar radiculopathy, after March 31, 2015, was proper, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From April 20, 2011 to March 31, 2015, the Veteran's DDD, L5-S1, was productive of forward flexion of the thoracolumbar spine to 75 degrees.  There is no evidence of forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

From April 20, 2011 to March 31, 2015, the criteria for a disability rating in excess of 20 percent for DDD, L5-S1, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5242 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran's increased rating claim for DDD, L5-S1, arises from his disagreement with the June 2012 rating decision that granted a 20 percent rating.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The claims file contains STRs, VA medical evidence, private medical evidence, and the Veteran's contentions and testimony.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that have not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations to assess his DDD in April 2011 and August 2014.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Bryant Analysis

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the videoconference hearing, the VLJ noted the elements of the claims that were lacking to substantiate the claim for an increased rating for DDD.  The Veteran was assisted at the hearing by his representative.  The representative and the VLJ asked questions to ascertain the current nature, extent, and severity of the Veteran's service-connected DDD.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for increased ratings.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).

III.  Stegall Consideration

As previously noted, the Board remanded this case for further development in March 2011.  The Board specifically instructed the RO to obtain all VA treatment records dated since April 2009 from the Wichita, Kansas VA Medical Center, schedule the Veteran for an examination to determine the current extent, nature, and severity of his DDD, L5-S1, and to readjudicate the claims on appeal.  Subsequently, all outstanding VA treatment records were obtained and associated with the claims folder and the Veteran was afforded an examination to assess his DDD.  Thereafter, the Veteran's claims were readjudicated in a June 2012 supplemental statement of the case.  
In a March 2015 Joint Motion, CAVC remanded the case, noting that the Board erred by failing to provide an adequate statement of reasons or bases concerning the issue of entitlement to an increased rating in excess of 20 percent for DDD, L5-S1, from April 20, 2011.  Specifically, the Board erred when it neglected to consider and discuss potentially favorable evidence from an August 20, 2014 Compensation and Pension (C&P) examination report.  The Board will address this evidence below.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

IV.  Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2014).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2014).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

The Veteran's DDD is currently rated as 20 percent disabling, from April 20, 2011 to March 31, 2015, under Diagnostic Code 5243, which contemplates degenerative arthritis of the spine.  38 C.F.R. § 4.71a (2014).

The Veteran's DDD may be rated pursuant to the General Rating Formula for diseases and injuries of the spine set forth in Diagnostic Codes 5235-5243.  Id.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

The maximum 100 percent rating is warranted for with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine.  Id.

The notes applicable to the General Formula are as follows: 

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.

The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id.

Note (4): Round each range of motion measurement to the nearest five degrees.  Id.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

Under Diagnostic Code 5243, intervertebral disc syndrome (IVDS) may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the Formula for Rating IVDS, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrant a rating of 10 percent. Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrant a rating of 20 percent.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrant a rating of 30 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrant a rating of 60 percent.  Id.

Note (1): For purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disk syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.
Note (2): If intervertebral disk syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

V.  Analysis

The Veteran's DDD, L5-S1, was rated at 20 percent under Diagnostic Code 5243 from April 20, 2011 to March 31, 2015.  38 C.F.R. § 4.71a (2014).

An April 2011 C&P Examination report noted that the Veteran complained of constant pain across the lower part of his back which radiated down to his groin and both legs.  The Veteran reported that it was very difficult for him to walk or sit down or get up from a chair.  He stated that the pain was always severe and that he was unable to sleep, even with pain medication.  It was noted that the Veteran had surgery for a spinal stenosis in 2009.  

The Veteran had no history of spine trauma, spine neoplasm, flare-ups, urinary incontinence, urinary retention requiring catheterization, fecal incontinence, obstipation, erectile dysfunction, leg or foot weakness, or unsteadiness.  The Veteran reported that he had urinary urgency, urinary frequency from 1-2 hours, nocturia twice per night, numbness, paresthesias, and falls.  The examiner opined that etiology of these symptoms was found to be unrelated to the Veteran's DDD.  The report noted that the Veteran had fallen 4 or 5 times in the last few months but that it was difficult to say if this was caused by either his back or knees.  

The Veteran had a history of fatigue, decreased motion, stiffness, weakness, spasm, and daily spine pain located in his low back that was constant, sharp, and stabbing.  The severity of the pain was severe.  There were no incapacitating episodes.

The Veteran walked with a cane and a brace, but was unable to walk more than a few yards.  His posture was stooped, but his head position was normal and there was symmetry in his appearance.  The Veterans gait was antalgic.  Concerning his abnormal spinal curvature, there was no gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, list, scoliosis, or thoracolumbar spine ankylosis.  

The Veteran had no spasm and no atrophy, but had guarding on the right and left, pain with motion, tenderness, and weakness.  The examination noted that the muscle spasm, localized tenderness, or guarding was severe enough to be responsible for the Veteran's abnormal gait or abnormal spinal contour.

Thoracolumbar spine range of motion was flexion 0 to 80 degrees, right lateral flexion 0 to 20 degrees, left lateral flexion 0 to 25 degrees, right lateral rotation 0 to 15 degrees, and left lateral rotation 0 to 20 degrees.  There was objective evidence of pain on active range of motion and following repetitive motion.  There were no additional limitations after three repetitions of range of motion.

X-rays taken in April 2011 showed no fracture or acute bony abnormality.  There was grade 1 to 2 anterolisthesis of L4 on L5.  Remaining vertebral bodies were in anatomic alignment.  The report noted that there was loss of disc space at L3-L4, L4-L5, and L5-S1 with vacuum disc at L4-L5 and endplate changes at L3-L4 and L4-L5.  Remaining levels showed mild disc space narrowing with anterior osteophytes.  Front view showed mild scoliotic curvature of the lumbar spine convexity towards the left.  Pedicles appeared intact and the bones were demineralized.  There was heavy vascular calcification noted as well as post-surgical changes of a laminectomy at L3-L4 and L5.  The examiner's impression was marked degenerative changes of the lumbar spine greatest in the lower lumbar spine with grade 1 to 2 anterolisthesis of L4 on L5.  No acute bony abnormality identified.  The Veteran had mild scoliotic curvature of the lumbar spine and changes of laminectomy.

In an August 2014 C&P examination report, the Veteran was diagnosed with degenerative changes, lumbar spine status post laminectomies L3-5.  The Veteran reported that he did not experience flare-ups that impacted the function of his thoracolumbar spine, but complained of constant aching, dull pain in his back, occasional sharp pain in his legs, and that his feet were numb all of the time.  The Veteran had forward flexion of the thoracolumbar spine to 75 degrees with objective evidence of painful motion beginning at 30 degrees, extension to 25 degrees with objective evidence of painful motion beginning at 20 degrees, right and left lateral flexion to 30 degrees or greater with objective evidence of painful motion beginning at 20 degrees, and right and left lateral rotation to 30 degrees or greater with objective evidence of painful motion beginning at 30 degrees or greater.  

The Veteran was able to perform repetitive-use testing with three repetitions.  Post-test forward flexion ended at 90 degrees or greater, post-test extension ended at 25 degrees, post-test right and left lateral flexion ended at 30 degrees or greater, and post-test right and left lateral rotation ended at 30 degrees or greater.  The Veteran had no additional limitation in range of motion of the thoracolumbar spine, but had functional loss and/or functional impairment including less movement than normal and pain on movement.  The Veteran had mild localized tenderness or pain to palpation in his right L1 paraspinal.  The Veteran had no muscle spasm resulting in abnormal gait or abnormal spinal contour, no muscle spasms not resulting in abnormal gait or abnormal spinal contour, no guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour, and no guarding of the thoracolumbar spine not resulting in abnormal gait or abnormal spinal contour.  

Right and left hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension were all normal.  The Veteran did not have muscle atrophy.  Deep tendon reflex results were hypoactive in the right and left knees and ankles.  Sensation to light touch test results showed that the Veteran's right and left upper anterior thighs were normal, right and left thigh/knees were normal, right and left lower leg and ankles had decreased, and his right and left foot and toes had decreased.  Straight leg raising results were negative in both legs.  

The Veteran had mild intermittent radicular pain in his right and left lower extremities.  He had no paresthesias, dysesthesias, or numbness in either his right or left lower extremities.  The Veteran showed signs and/or symptoms of mild peripheral neuropathy in his lower extremities that involved the L4/L5/S1/S2/S3 nerve roots on both sides.  He had no ankylosis of the spine, no other neurologic abnormalities, and did not have IVDS.  
The VA examiner reported that the Veteran used a cane regularly and a walker occasionally.  There was not a thoracolumbar spine condition of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The Veteran had a scar related to his thoracolumbar condition that was not painful, and/or unstable, and was less than 39 square centimeters.  The Veteran had a scar that was 12 centimeters by 0.2 centimeters located on the midline of his lumbar spine that was linear, without elevation, depression, tissue loss, color difference, or adherence.  It was not tender or have skin breakdown.  

Diagnostic imaging studies were performed and no arthritis was documented.  The Veteran did not have a thoracic vertebral fracture with loss of 50 percent or more of height.  

The impressions of April 2012 x-rays were moderate to severe multilevel degenerative changes in the lumbar spine with disc height loss, facet hypertrophy, and disc bulges at L3-L4, L4-L5, and L5-S1 resulting in severe bilateral neural foraminal stenosis.  There was no definite spinal canal stenosis although the evaluation of the spinal canal was suboptimal on the unenhanced examination.  X-rays also revealed no fracture fracture or dislocation.  

The VA examiner noted that the Veteran's thoracolumbar spine condition would impact his ability to work in that it would limit heavy and some moderate duty physically demanding occupations.  The Veteran was capable of sedentary to at least light duty occupations based on his lumbar spine alone.  

On review, the Board finds that a disability rating in excess of 20 percent is not warranted under the General Rating Formula.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  This rating is inapplicable because the April 2011 C&P examination found that the Veteran had forward flexion of the thoracolumbar spine to 80 degrees and did not have thoracolumbar spine ankylosis.  Id.  The subsequent August 2014 C&P examination found that the Veteran had forward flexion of the thoracolumbar spine to 75 degrees and did not have thoracolumbar spine ankylosis.

The Board has also considered whether a higher rating is warranted for incapacitating episodes under Diagnostic Code 5243.  Under Diagnostic Code 5243, a 30 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).  However, there is no evidence showing that the Veteran had been prescribed bed rest by a physician due to incapacitating episodes of back disease.  A higher or separate rating under Diagnostic Code 5243 for intervertebral disc syndrome is not applicable.  Id.

The Board has considered the effects of pain on the functional impairment resulting from the Veteran's low back disability.  However, the Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected DDD, L5-S1, are contemplated in the 20 percent rating.  There is no indication that pain, due to the Veteran's DDD, has caused functional loss greater than that considered by the rating already assigned.  38 C.F.R. §§ 4.40, 4.45 (2014); See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board acknowledges that the Veteran is competent to report his observable low back symptoms, such as any pain or functional impairment.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, without the appropriate medical training and expertise, he is not competent to provide an opinion on a medical matter, such as the nature and severity of his DDD.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the medical evidence of record to be highly probative as to the current nature and severity of the Veteran's DDD.  The reports were based on physical examinations and provided sufficient information to allow the Board to apply the schedular criteria.  Thus, although the Veteran's competent and credible reports of symptoms have been considered and are probative, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).


Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected DDD, which is primarily productive of limited flexion, pain, and an abnormal gait.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's DDD symptoms with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the 20 percent rating assigned from April 20, 20, 2011 to March 31, 2015, and he does not have symptoms associated with this disability that have been unaccounted for by the schedular rating assigned herein.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).  Accordingly, a comparison of the Veteran's symptoms and functional with the pertinent schedular criteria does not show that his service-connected disability presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's DDD, L5-S1.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

TDIU Considerations

Additionally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The Veteran is retired and has not asserted that he is unable to work because of his service-connected disabilities, nor does the record reflect that he cannot work because of his service-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

Entitlement to a disability rating in excess of 20 percent, from April 20, 2011 to March 31, 2015, for DDD, L5-S1, is denied.


REMAND

In a January 2015 rating decision, the RO reduced the disability ratings of the Veteran's DDD, L5-S1 from 20 percent to 10 percent, reduced his right lower lumbar radiculopathy from 40 percent to 10 percent, and reduced his left lower lumbar radiculopathy from 40 percent to 10 percent; All effective April 1, 2015.  In a March 2015 notice of disagreement (NOD), the Veteran wrote that he was not aware of any of the findings on this report.  He further wrote that his disabilities had increased in severity to the point where he had almost total non-use of his legs and that his back and sciatic nerve caused constant pain.  Because the March 2015 NOD was received by the VA within one year of the March 2015 rating decision, it is timely.  38 C.F.R. § 20.302(a) (2014).  As the Veteran has filed a notice of disagreement with regard to those issues, the issuance of a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 20.201, 20.300 (2014).  

Additionally, because the Veteran wrote in his March 2015 NOD that his disabilities had increased in severity, a new VA examination is necessary to determine the current nature, extent, and severity of his service-connected DDD L5-S1 condition.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for DDD, L5-S1.  All requests for records and responses must be associated with the claims folder.

2. Provide the Veteran and his representative with a statement of the case regarding the issues of whether the reduction of disability ratings of the Veteran's DDD, L5-S1 from 20 percent to 10 percent, right lower lumbar radiculopathy from 40 percent to 10 percent, and left lower lumbar radiculopathy from 40 percent to 10 percent, were proper.  Please advise the Veteran and his representative of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

3. After the above has been completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency, and severity of any orthopedic and neurologic impairment related to the Veteran's service-connected lumbar spine disability.  The claims folder should be made available to and reviewed by the examiner.

a. The examiner should identify all orthopedic and related neurological pathology found to be present in the Veteran's lumbar spine.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back.

b. The examiner should determine whether the lumbar spine disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.

c. The examiner should state whether the lumbar spine disability has been productive of any peripheral neuropathy or radiculopathy in the Veteran's lower extremities.  If the examiner determines that any peripheral neuropathy found is related to the Veteran's service-connected DDD of the lumbar spine, the examiner is asked to express an opinion as to the nerve involved and the severity of the nerve involvement in terms of being mild, moderate, or severe.  

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R 
§ 4.6 (2014).

d. The examiner is also asked to indicate whether the Veteran has any other neurological symptoms related to his service connected low back disability, including any bowel or bladder problems attributable to the service-connected lumbar spine disability.

4. Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record. If the examiner finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

5. Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


